Picture 13 [metc20191231ex1057c73e0002.jpg]

C#: 581058493

Ls#: 1800127982

Promissory Note

Floating Rate

 

 

 

Funding Date: November 22, 2019

FOR VALUE RECEIVED, RAMACO RESOURCES, INC., a Delaware corporation; RAMACO
DEVELOPMENT, LLC, a Delaware limited liability company; RAM MINING, LLC, a
Delaware limited liability company; RAMACO COAL SALES, LLC, a Delaware limited
liability company; RAMACO RESOURCES, LLC, a Delaware limited liability company;
and RAMACO RESOURCES LAND HOLDINGS, LLC, a Delaware limited liability company
(collectively as “Maker”), promises to pay to the order of KEY EQUIPMENT
FINANCE, A DIVISION OF KEYBANK NATIONAL ASSOCIATION,  (“Holder”), the sum of
$10,000,000.00 in lawful money of the United States of America (the
“Principal”), with interest thereon as hereafter provided (“Interest”), to be
paid in the manner set forth herein.

1.  Relationship to Master Security Agreement.  This Note is secured by the
Master Security Agreement dated as of November 15, 2019 and Collateral Schedule
No. 01 dated as of November 15, 2019 thereto (together, the “Master Security
Agreement”), and all terms and conditions contained therein are incorporated
herein by reference.  Capitalized terms used herein without definition shall
have the meaning given them in the Master Security Agreement.  Maker reaffirms
all terms, conditions, representations and warranties contained in the Master
Security Agreement except as they may be modified hereby.

2.  Definitions.  For purposes hereof, the following terms shall have these
meanings:

(a)  “Business Day” shall mean any day on which commercial banks are open for
international business (including dealings in United States dollar deposits in
the London interbank Eurodollar market) in London, England.

(b) “Index Rate” shall mean the LIBOR rate which is published on Bloomberg
Screen, BBAM1 (or any successor as may replace such page in said service for the
purposes of display of the interbank interest rates offered on the London
market) two (2) Business Days prior to the commencement of the Interest Period;
provided, however, if such rate is not available, “Index Rate” shall mean either
(i) the rate of interest per annum determined by Lender to be the average rate
per annum at which United States dollar deposits in a similar amount are offered
for such Interest Period by major banks in the London interbank deposit market
two (2) Business Days prior to the commencement of the Interest Period or (ii) a
similar rate based upon a comparable index chosen by Holder in its sole
discretion.

(c) “Interest Period” shall mean the one (1) month period commencing on the
first day of each month; provided, however, that unless the Funding Date is the
first of a month, the first Interest Period hereunder shall commence on the
Funding Date and continue until the day preceding the first day of the first
month following the Funding

3.  Interest Rate.  (a) Interest on the balance of the Principal outstanding on
this Note shall accrue from the Funding Date of this Note and stall be due and
payable at a rate per annum equal to the Index Rate for the Interest Period plus
515 basis points (the “Merest Rate”).

(b) Maker shall pay Interest, calculated on the basis of a 360-day year, on the
outstanding Principal amount from and including the Funding Date to, but not
including, the date the outstanding Principal amount is paid in full.  Upon
request, Holder shall give prompt notice to Maker of the Index Rate as
determined and adjusted herein, which determination shall be conclusive absent
manifest error.

(c) Except as otherwise provided in the definition of Interest Period, each
Interest Period shall commence on the first day of each month and end on the
last day of the Interest Period; provided, however, that (i) each subsequent
Interest Period, to the extent applicable, shall commence automatically and
immediately following the last day of the preceding Interest Period for the same
duration; and (ii) any Interest Period that would otherwise end on a day which
is not a Business Day shall be extended to the next Business Day unless such day
falls in the next calendar month in which case the Interest Period shall end on
the next preceding Business Day.

4.  Usury; Place of Payment.  (a) Holder does not intend to charge any amount in
excess of the maximum amount of time price differential or interest, as
applicable, permitted to be charged or collected by applicable law and any such
excess amounts will be applied to payments due under this Note, in inverse order
of maturity, with any surplus refunded to Maker.

(b) Payment of the Principal and Interest hereunder shall be made to Holder at
1000 S.  McCaslin Blvd., Superior, CO 80027, or at such other place as Holder
may designate from time to time in writing.  Holder reserves the right to
require payment on this Note to be made by wired federal funds or other
immediately available funds.

5.  Repayment Terms.  On the date hereof, Maker shall pay Interest to Holder for
the period from the Funding Date through and including the last day of the month
in which the Funding Date occurs.  Maker shall repay the outstanding balance of
this Note in 36 consecutive month payments of Principal in the amount of
$277,777.78 plus accrued interest at the Interest Rate, commencing on the first
day of the first month following the Funding Date and continuing on the same day
of each month thereafter (each a “Note Payment Date”).  Interest shall be due,
in arrears, on the last day of the applicable Interest Period.  In addition,
Maker will pay a late payment charge of five percent (5%) of any payment due
hereunder that is not paid on or before the date due hereunder.

6.  Prepayment.  Borrower may prepay, in whole but not in part, the Principal
outstanding hereunder together with accrued and unpaid Interest thereon at the
Interest Rate in effect on the Funding Date, plus a prepayment premium equal to
five percent of such outstanding Principal.

7.  Application of Payments.  Prior to Default, each payment received on this
Note shall be applied in the following order: (a) all costs of collection, (b)
any unpaid late payment charges, (c) any Prepayment Premium, (d) Interest
accrued as of the payment date and (e) the balance, if any, to outstanding
Principal as of the date received.  Upon the occurrence and during the
continuance of a Default, any payments in respect of the Secured Obligations and
any proceeds of the Collateral when received by Holder in cash or its
equivalent, will be applied first to costs of collection and, thereafter, in
reduction of the Secured Obligations in such order and manner as Holder may
direct in its sole discretion.  Maker irrevocably waives the right to direct the
application of such payments and proceeds and acknowledges and agrees that
Holder shall have the continuing and exclusive right to apply any and all such
payments and proceeds in the Holder’s sole discretion, notwithstanding any entry
to the contrary upon any of its books and records.



 

 

 



 

8.  Security.  Payment of the Principal and Interest hereunder, and the
performance and observance by Maker of all agreements, covenants and provisions
contained herein, is secured by a first priority security interest In the
Collateral.

9.  General.  Maker represents and warrants that this Note evidences a loan for
business or commercial purposes.  By executing this Note, Maker confirms (a)
having read and understood the provisions hereof and (b) Maker’s agreement with
all terms and conditions contained herein.

10.  Waivers.  MAKER AND ALL ENDORSERS, SURETIES, AND GUARANTOR ‘1EREOF HEREBY
JOINTLY AND SEVERALLY WAIVE PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF
.40N-PAYMENT OR DISHONOR, NOTICE OF INTENTION TO ACCELERATE THE MATURITY, NOTICE
OF PROTEST AND PROTEST OF THIS NOTE.

11.  Funding Date.  The Funding Date for this Note shall be the date on which
Holder disburses funds hereunder.  IF THE FUNDING DATE IS LEFT BLANK, OR DOES
NOT REFLECT THE ACTUAL DATE HOLDER DISBURSES FUNDS HEREUNDER, MAKER HEREBY
AUTHORIZES HOLDER TO FILL IN THE CORRECT DATE AT THE TIME OF DISBURSEMENT.

IN WITNESS WHEREOF, Maker, intending to be legally bound, has caused this Note
to be duly executed on the day and year first written above.

MAKER:

RAMACO RESOURCES, INC.

RAMACO DEVELOPMENT, LLC

RAM MINING, LLC

RAMACO COAL SALES, LLC

RAMACO RESOURCES, LLC

RAMACO RESOURCES LAND HOLDINGS, LLC

By /s/ Randall W. Atkins

Name: Randall W. Atkins

Title: Executive Chairman

ATTACHMENT:

Collateral Schedule: This Note is secured by Collateral Schedule No. 01 dated as
of November 15, 2019 to the Master Security Agreement



Form No. 04-550fNOTE.312 DF

Page 2 of 2

 



Picture 2 [metc20191231ex1057c73e0001.jpg]

C#  581058493

Master Security Agreement

 

THIS MASTER SECURITY AGREEMENT (this “Agreement”) dated as of November 15, 2019
is made by and between RAMACO RESOURCES, INC., a Delaware corporation; RAMACO
DEVELOPMENT, LLC, a Delaware limited liability company; RAM MINING, LLC, a
Delaware limited liability company; RAMACO COAL SALES, LLC, a Delaware limited
liability company; RAMACO RESOURCES, LLC, a Delaware limited liability company;
and RAMACO RESOURCES LAND HOLDINGS, LLC, a Delaware limited liability company,
each having its chief executive office at 250 W Main St, Ste 1800, Lexington,
Kentucky 40507 (collectively as “Borrower”), and KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK NATIONAL ASSOCIATION, having an office at 66 South Pearl
Street, Albany, NY 12207 (“KEF”).

Financing.  This Agreement provides terms and conditions that the parties intend
to apply to various loan transactions secured by personal property.  Each such
loan transaction shall be evidenced by (a) a Collateral Schedule that explicitly
incorporates the provisions of this Agreement and that sets forth the
description of the specific collateral securing Borrower’s obligations to KEF
(“Collateral Schedule”) and (b) a Promissory Note evidencing the amount to be
repaid by Borrower to KEF (“Note”).

Definitions.  Unless the context otherwise requires, as used in this Agreement
the following terms shall have the respective meanings indicated below and shall
be equally applicable to both the singular and the plural forms thereof.  Any
term used in this Agreement and not defined herein shall have the meaning
provided in the Uniform Commercial Code (“UCC”) in effect in the State
identified in Section 21 below.

“Collateral” means the Equipment and any other property described on a
Collateral Schedule, all substitutions, replacements or exchanges therefor, and
all proceeds (both cash and non-cash and including insurance proceeds)
receivable or received from the sale, lease, license, collection, use, exchange
or other disposition of the Collateral.

“Default Rate” means the lesser of eighteen percent per annum or the maximum
rate permitted by law.

“Equipment” means each item of property designated from time to time by Borrower
and financed by KEF which is described on a Collateral Schedule, together with
all replacement parts, accessions, additions and accessories incorporated
therein or affixed thereto including, without limitation, any software that is a
component or integral part of, or is included or used in connection with, any
item of Equipment, but with respect to such software, only to the extent of
Borrower’s interest therein, if any.

“Guarantor” means any guarantor of the Secured Obligations.

“Installment(s)” means the periodic payments due to repay each Note, and, where
the context requires, all additional amounts as may from time to time be payable
under any provision of the Loan Documents.

“Loan Documents” means, with respect to each loan transaction, collectively,
this Agreement, a Note, a Certificate of Acceptance, a Collateral Schedule and
all other documents prepared by KEF and now or hereafter executed in connection
therewith.

“Permitted Encumbrances” means a statutory or landlord’s liens under any lease
of real property that have been subordinated to KEF or arising in the ordinary
course of Borrower’s business with respect to obligations which are not more
than 60 days past due or which are being contested in good faith by the
applicable Borrower provided that, in KEF’s absolute opinion, no part of any
Collateral or any interest therein would be in danger of being sold, foreclosed,
forfeited or lost and at no time during the permitted contest shall there be, in
KEF’s absolute opinion, a risk of the imposition of criminal liability or civil
liability on KEF.

“Secured Obligations” means all of the following obligations of Borrower,
whether direct or indirect, absolute or contingent, matured or unmatured,
originally contracted with KEF or another party, and now or hereafter owing to
or acquired in any manner partially or totally by KEF or in which KEF may have
acquired a participation, contracted by Borrower alone or jointly or severally:
(a) Borrower’s obligations hereunder and under the Notes, (b) any and all
indebtedness, obligations, liabilities, contracts, indentures, agreements,
warranties, covenants, guaranties, representations, provisions, terms, and
conditions of whatever kind, now existing or hereafter arising, and however
evidenced, that are now or hereafter owed, incurred or executed by Borrower to,
in favor of, or with KEF, and including any partial or total extension,
restatement, renewal, amendment, and substitution thereof or therefor; (c) any
and all claims of whatever kind of KEF against Borrower, now existing or
hereafter arising; and (d) any and all of KEF’s fees, costs and expenses related
to the foregoing.

“Supplier” means the manufacturer or the vendor of the Equipment, as set forth
on each Collateral Schedule.

“Term” means the term of each Note.

Grant of Security.  In consideration of one or more loans, advances or other
financial accommodations at any time made or extended by KEF to or for the
account of Borrower, and to secure the prompt payment and performance in full
when due of the Secured Obligations, Borrower hereby pledges, assigns, transfers
and hypothecates to KEF and grants to KEF a continuing security interest in, all
of Borrower’s right, title and interest in and to the Collateral.

Perfection of Security Interest.  Borrower hereby authorizes KEF to authenticate
and/or file all UCC financing statements and amendments that in KEF’s sole
discretion are deemed necessary or proper to secure or protect KEF’s interest in
the Collateral in all applicable jurisdictions.  Borrower hereby ratifies, to
the extent permitted by law, all that KEF shall lawfully and in good faith do or
cause to be done by reason of and in compliance with

 



Picture 2 [metc20191231ex1057c73e0001.jpg]

C#  581058493

Master Security Agreement

 

this section.  Borrower shall provide written notice to KEF at least thirty days
prior to any contemplated change in Borrower’s name, jurisdiction of
organization or chief executive office address.

Borrower shall have possession of the Collateral except where expressly
otherwise provided in this Agreement or where KEF chooses to perfect its
security interest by possession in addition to the filing of a financing
statement.  If any of the Collateral is at any time in the possession of a third
party, Borrower will join with KEF in notifying such third party of KEF’s
security interest and obtaining an acknowledgment from such third party that it
is holding the Collateral for the benefit of KEF.

If any lien or encumbrance other than KEF’s or Permitted Encumbrances shall
attach to Equipment, Borrower shall (i) give KEF immediate written notice
thereof and (ii) promptly, at Borrower’s sole cost and expense, take such action
as may be necessary to discharge such lien.

Borrower will not create any Chattel Paper with respect to the Equipment without
placing a legend on the Chattel Paper acceptable to KEF indicating that KEF has
a security interest in the Chattel Paper.

Delivery and Acceptance.  If requested by KEF, Borrower shall execute and
deliver to KEF a Certificate of Acceptance for the Equipment described on such
Collateral Schedule and, in such event, KEF SHALL HAVE NO OBLIGATION TO ADVANCE
ANY FUNDS TO BORROWER UNLESS AND UNTIL KEF SHALL HAVE RECEIVED A CERTIFICATE OF
ACCEPTANCE RELATING TO THE EQUIPMENT EXECUTED BY BORROWER.

Payments.  Borrower shall pay each Note on the terms set forth therein.  All
Installments shall be payable when due and be paid to KEF at 1000 South McCaslin
Boulevard, Superior, CO 80027, or as otherwise directed by KEF in
writing.  Lender does not intend to charge any amount in excess of the maximum
amount of time price differential or interest, as applicable, permitted to be
charged or collected by applicable law and any such excess amounts will be
applied to payments due under each loan, in inverse order of maturity, with any
surplus refunded to Borrower.

Location; Inspection.  Equipment shall be delivered to the location (“Equipment
Location”) specified in a Collateral Schedule and shall not be removed therefrom
without KEF’s prior written consent provided, however that Borrower may freely
move Equipment between the following Borrower facilities without KEF’s prior
written consent: 1000 Elk Creek Rd, Verner, WV 25650, 497 Fork Ridge Rd, Raven,
VA 24639 and 1000 Faraday Rd, Berwind, WV 24815.  KEF shall have the right to
enter upon the premises where the Collateral is located and inspect the
Collateral at any reasonable time.  At KEF’s request, Borrower shall (a) affix
permanent labels in a prominent place on Equipment stating KEF’s interest in the
Equipment, (b) keep such labels in good repair and condition and (c) provide KEF
with an inventory listing of all labeled Equipment within thirty days of such
request.

Use; Alterations.  Borrower shall use Equipment lawfully and only in the manner
for which it was designed and intended and so as to subject it only to ordinary
wear and tear.  Borrower shall comply with all applicable laws.  Borrower shall
immediately notify KEF, in writing, upon becoming aware of any existing or
threatened investigation, claim or action by any governmental authority that
could adversely affect Equipment, KEF or this Agreement.  Borrower, at its own
expense, shall make such alterations, additions or modifications to Equipment as
may be required from time to time to meet the requirements of applicable law or
a governmental body (each, a “Required Alteration”).  All such Required
Alterations shall immediately, and without further act, be deemed to constitute
“Equipment” and be fully subject to this Agreement as if originally financed
hereunder.  Borrower shall not make any other alterations to Equipment without
KEF’s prior written consent.

Repairs and Maintenance.  Borrower, at Borrower’s sole cost and expense, shall
(a) keep Equipment in good repair, operating condition, appearance and working
order in compliance with the manufacturer’s recommendations and Borrower’s
standard practices (but in no event less than industry practices), (b) properly
service all components of Equipment following the manufacturer’s written
operating and servicing procedures, and (c) replace any part of the Equipment
that becomes unfit or unavailable for use from any cause (whether or not such
replacement is covered by a maintenance agreement) with a replacement part that,
in KEFs sole opinion, is of the same manufacture, value, remaining useful life
and utility as the replaced part immediately preceding the replacement, assuming
that such replaced part was in the condition required by this Agreement.
Replacement parts shall be free and clear of all liens except Permitted
Encumbrances, constitute Equipment and be fully subject to this Agreement as if
originally financed hereunder.

Lease and Assignment.  BORROWER SHALL NOT, WITHOUT KEF’S PRIOR WRITTEN CONSENT,
(i) SELL, ASSIGN, TRANSFER, PLEDGE, HYPOTHECATE OR OTHERWISE DISPOSE OF THE
COLLATERAL OR ANY INTEREST THEREIN, (ii) RENT OR LEND EQUIPMENT TO ANYONE OR
(iii) PERMIT EQUIPMENT TO BE USED BY ANYONE OTHER THAN BORROWER OR BORROWER’S
AFFILIATES AND THEIR RESPECTIVE QUALIFIED EMPLOYEES.  BORROWER ACKNOWLEDGES IT
REMAINS PRIMARILY LIABLE FOR ALL OBLIGATIONS ARISING HEREUNDER NOTWITHSTANDING
USE BY AN AFFILIATE.

KEF, at any time with or without notice to Borrower, may sell, transfer, assign
and/or grant a security interest in all or any part of KEF’s interest in the
Loan Documents or any Equipment (each, a “KEF Transfer).  Any purchaser,
transferee, assignee or secured party of KEF (each a “KEF Assignee”) shall have
and may exercise all of KEF’s rights under the applicable Loan Documents and
hereunder with respect to the Equipment to which any such KEF Transfer relates,
and Borrower shall not assert against any KEF Assignee any claim that Borrower
may have against KEF; provided, Borrower may assert any such claim in a separate
action against KEF.  Upon receipt of written notice of a KEF Transfer, Borrower
shall promptly acknowledge in writing its obligations under the applicable Note
and hereunder, shall comply with the written directions or demands of any KEF
Assignee and shall make all payments due under the applicable Note as directed
in writing by the KEF Assignee.  Following such KEF Transfer, the term “KEF”
shall be deemed

 



Picture 2 [metc20191231ex1057c73e0001.jpg]

C#  581058493

Master Security Agreement

 

to include or refer to each KEF Assignee.  Borrower will provide reasonable
assistance to KEF to complete any transaction contemplated by this subsection
(b).

Subject to the restriction on assignment contained in subsection (a), the Loan
Documents shall inure to the benefit of, and be binding upon, the successors and
assigns of the parties thereto including, without limitation, each person who
becomes bound thereto as a “new debtor” as set forth in the UCC.

Risk of Loss; Damage to Equipment.  Borrower shall bear the entire risk of loss
(including without limitation, theft, destruction, disappearance of or damage to
Equipment from any cause whatsoever), whether or not insured against, during the
Term of each Note.  No such loss shall relieve Borrower of the obligation to pay
Installments or of any other obligation under any Loan Documents.

If any Equipment is lost, stolen or damaged beyond repair, or is confiscated or
seized, or the use and/or title thereof is requisitioned to someone other than
Borrower (any such event being a “Total Loss”), Borrower shall immediately
notify KEF of such event.  On the next Installment payment date following the
occurrence of the Total Loss, at KEF’s option, Borrower shall either (i) replace
the Equipment that suffered a Total Loss with equipment that is free of all
liens except Permitted Encumbrances and, in KEF’s sole opinion, is of the same
manufacture, value, remaining useful life and utility as the replaced Equipment
immediately preceding the replacement, assuming such replaced Equipment was in
the condition required by this Agreement or (ii) pay to KEF any unpaid
Installments and other charges due prior to the payment date specified in such
notice plus an amount, with respect to an item of Equipment, equal to the pro
rata portion of the Installments attributable to such item of Equipment under
the Loan Documents after discounting those Installments to present worth as of
the payment date specified in the notice on the basis of a per annum rate of
discount equal to three percent from the respective dates upon which the
Installments would have been paid but for the operation of this clause, together
with interest on such amount at the Default Rate from the payment date specified
in the notice to the date of actual payment.

If KEF elects to allow replacement of Equipment as set forth in subsection
(b)(i) above, such replacement equipment shall become Equipment subject to this
Agreement and the security interest granted to KEF hereunder, and KEF shall
release its interest in the applicable Equipment in its then condition and
location, “AS IS” and “WHERE IS,” without any warranties, express or
implied.  Alternatively, upon KEF’s receipt of the amounts specified in
subsection (b)(ii) above, KEF shall release its interest in the applicable
Equipment, in its then condition and location, “AS IS” and “WHERE IS,” without
any warranties, express or implied.

Insurance.  Borrower shall, at all times during the Term of each Note and at
Borrower’s own cost and expense, maintain (i) insurance against all risks of
physical loss or damage to Equipment for the full replacement value thereof, and
(ii) commercial general liability insurance (including blanket contractual
liability coverage and products liability coverage) for personal and bodily
injury and property damage per occurrence as stated in each Collateral Schedule.

All insurance policies required hereunder shall include terms, and be with
insurance carriers, reasonably satisfactory to KEF.  Without limiting the
generality of the foregoing, each policy shall include the following terms: (i)
all physical damage insurance shall name KEF and its assigns as lender loss
payee, (ii) all liability insurance shall name KEF and its assigns as additional
insureds, (iii) the policy shall not be canceled or altered without at least
thirty days’ advance notice to KEF and its assigns and (iv) coverage shall not
be invalidated against KEF or its assigns because of any violation of any
condition or warranty contained in any policy or application therefor by
Borrower or by reason of any action or inaction of Borrower.  On each
anniversary of the date on which KEF funds any Note hereunder, and during the
term hereof, Borrower shall deliver to KEF certificates or other proof of
insurance satisfactory to KEF evidencing the coverage required by this section.

Taxes.  Borrower shall pay when due and shall indemnify and hold harmless KEF
(on an after-tax basis) from and against any and all taxes, fees, withholdings,
levies, imposts, duties, assessments and charges of every kind and nature
whatsoever (including any related penalties and interest) imposed upon or
against KEF, any KEF Assignee, Borrower or any Collateral by any governmental
authority in connection with, arising out of or otherwise related to Collateral,
the Loan Documents or any Installments and receipts or earnings arising
therefrom and excepting only all Federal, state and local taxes on or measured
by KEF’s net income.

KEF’s Right to Perform for Borrower.  If Borrower fails to perform any of its
obligations contained herein, KEF may (but shall not be obligated to) itself
perform such obligations, and the amount of the reasonable costs and expenses of
KEF incurred in connection with such performance, together with interest on such
amount from the date said amounts are expended at the Default Rate, shall be
payable by Borrower to KEF upon demand.  No such performance by KEF shall be
deemed a waiver of any rights or remedies of KEF or be deemed to cure any
Default of Borrower hereunder.

Default; Remedies.  As used herein, the term “Default’ means any of the
following events: (i) Borrower fails to pay any Installment or other amount due
under a Note within ten days after the same shall have become due; (ii) Borrower
becomes insolvent or makes an assignment for the benefit of its creditors; (iii)
a receiver, trustee, conservator or liquidator of Borrower of all or a
substantial part of Borrower’s assets is appointed with or without the
application or consent of Borrower; (iv) a petition is filed by or against
Borrower under any bankruptcy, insolvency or similar law; (v) Borrower violates
or fails to perform any provision of either this Agreement or any other loan,
credit agreement, lease or any acquisition or purchase agreement with KEF or any
other party; (vi) any warranty or representation made by Borrower herein proves
to have been false or misleading when made; (vii) there is a material adverse
change in Borrower’s financial condition since the funding of any Note, which
shall not include any failure to meet any published or internally prepared
projections, budgets, plans or forecasts of revenues, earnings or other
financial performance measures or operating statistics; (viii) Borrower merges
or consolidates with any other corporation or entity, or sells, leases or
disposes of all or substantially all of its assets without the prior written
consent of KEF; (ix) Borrower is dissolved; (x) a change in control occurs in
Borrower or any Guarantor in which any person or group of persons shall acquire
beneficial ownership of fifty percent (50%) or more of the combined voting power
of the then outstanding voting securities of Borrower or any Guarantor entitled
to vote generally in the election of directors for such entity; (xi) Borrower
appears, or is located in any country that appears, on any list of the U.S.
Office of Foreign Assets Control or other similar list; (xii) any filing by
Borrower of a termination statement for any financing statement filed by KEF
while any obligations are owed by Borrower under a Note; and (xiii) any of the
events listed in subsections (ii) through (xi) above occurs with

 



Picture 2 [metc20191231ex1057c73e0001.jpg]

C#  581058493

Master Security Agreement

 

respect to any Guarantor.  A Default with respect to any Note shall, at KEF’s
option, constitute a Default for all Notes and any other agreements between KEF
and Borrower.

Upon the occurrence of a Default, KEF may declare any or all of the Secured
Obligations to be immediately due and payable, without demand or notice to
Borrower or any Guarantor, and KEF shall have the immediate right to enforce its
rights with all Collateral Schedules.  The obligation and liabilities
accelerated thereby shall bear interest (both before and after any judgment)
until paid in full at the Default Rate.  Should there occur a Default, and if a
voluntary or involuntary petition under the United States Bankruptcy Code is
filed by or against Borrower while such Default remains uncured, the Secured
Obligations shall be automatically accelerated and due and payable and interest
thereon at the Default Rate shall automatically apply as of the date of the
first occurrence of the Default, without any notice, demand or action of any
type on the part of KEF (including any action evidencing the acceleration or
imposition of the Default Rate).  The fact that KEF has, prior to the filing of
the voluntary or involuntary petition under the United States Bankruptcy Code,
acted in a manner which is inconsistent with the acceleration and imposition of
such rate shall not constitute a waiver of this provision or estop KEF from
asserting or enforcing KEF’s rights hereunder.

In addition, and after a Default, KEF may do any one or more of the following as
KEF in its sole discretion shall elect: (i) proceed by appropriate court action
to enforce performance by Borrower of the related Note or to recover damages,
including incidental damages that are expressly provided for in this Agreement,
for the breach thereof; (ii) cause Borrower, at its expense, to promptly
assemble the Collateral and deliver the same to KEF at such place as KEF may
designate in writing; (iii) enter upon the premises of Borrower or other
premises where any Collateral may be located and, without notice to Borrower and
with or without legal process, take possession of and remove all or any such
Collateral without liability to Borrower by reason of such entry or taking
possession; (iv) sell the Collateral at public or private sale or hold, keep
idle or lease to others any Collateral; and (v) exercise any other right or
remedy available to KEF under applicable law.  Borrower shall be liable for all
reasonable costs, expenses, and legal fees incurred in enforcing KEF’s rights
under this Agreement, before or in connection with litigation or arbitration and
for any deficiency in the disposition of the Equipment.  KEF’s recovery
hereunder shall in no event exceed the maximum recovery permitted by
law.  Except as expressly provided for in this Agreement, neither party shall be
liable for special, incidental, consequential or punitive damages under this
Agreement.

If a Default occurs, Borrower hereby agrees that ten days’ prior notice to
Borrower of any public sale or of the time after which a private sale may be
negotiated shall be conclusively deemed reasonable notice.  None of KEF’s rights
or remedies hereunder are intended to be exclusive, but each shall be cumulative
and in addition to any other right or remedy referred to hereunder or otherwise
available to KEF at law or in equity, and no express or implied waiver by KEF of
any Default shall constitute a waiver of any other Default or a waiver of any of
KEF’s rights.

With respect to any exercise by KEF of its right to recover and/or dispose of
any Collateral, Borrower acknowledges and agrees that KEF may dispose of
Collateral on an “AS IS, WHERE IS” basis, in compliance with applicable law and
with such preparation (if any) as KEF determines to be commercially
reasonable.  Borrower shall remain liable for any deficiency in the disposition
of the Collateral, and any purchase by KEF of the Collateral may be through a
credit to some or all of Borrower’s obligations under any Note.

Notices.  All notices and other communications hereunder shall be in writing and
shall be transmitted by hand, overnight courier or certified mail (return
receipt requested), US postage prepaid.  Such notices and other communications
shall be addressed to the respective party at the address first set forth above
or at such other address as any party may, from time to time, designate by
notice duly given in accordance with this section.  Such notices and other
communications shall be effective upon receipt or, in the case of mailing in
accordance with the terms of this section, the earlier of receipt or three days
after mailing.

Indemnity.  Borrower shall indemnify and hold harmless KEF and each KEF
Assignee, on an after tax basis, from and against any and all liabilities,
causes of action, claims, suits, penalties, damages, losses, costs or expenses
(including attorneys’ fees), obligations, liabilities, demands and judgments
(collectively, a “Liability”) arising out of or in any way related to: (a)
Borrower’s failure to perform any covenant under the Loan Documents, (b) the
untruth of any representation or warranty made by Borrower under the Loan
Documents or (c) injury to persons, property or the environment including any
Liability based on strict liability in tort, negligence, breach of warranties or
Borrower’s failure to comply fully with applicable law or regulatory
requirements; provided, that the foregoing indemnity shall not extend to any
Liability to the extent resulting solely from the gross negligence or willful
misconduct of KEF.

Fees and Expenses.  Borrower shall pay all reasonable costs and expenses of KEF,
including, without limitation, attorneys’ and other professional fees, returned
check or non-sufficient funds charges, the fees of any collection agencies and
appraisers and all other costs and expenses related to any sale or lease of
Equipment (including storage costs) incurred by KEF in enforcing any of the
terms, conditions or provisions hereof or in protecting KEF’s rights hereunder.

Financial and Other Data; Covenants.  During the Term hereof, Borrower shall
furnish KEF (i) as soon as available, and in any event within one hundred twenty
days after the last day of each fiscal year, financial statements of Borrower
and each Guarantor and (ii) from time to time as KEF may reasonably request,
other financial reports, information or data (including federal and state income
tax returns) and quarterly or interim financial statements of Borrower and each
Guarantor.  All such information shall be audited (or if audited information is
not available, compiled or reviewed) by an independent certified public
accountant.  Filings of Ramaco Resources, Inc. on Forms 10-K and 10-Q shall
constitute compliance with this section.

For so long as any financial covenants shall be in effect in any agreement
between Borrower and KeyBank National Association (as amended, restated or
modified after the date hereof, the “Financial Covenants”), the Borrower shall
comply with all such Financial Covenants.

If any agreement (or any part thereof) containing Financial Covenants shall
expire, or be canceled or terminated, or otherwise cease to be binding upon
Borrower during the Term of a Note (a “Terminating Event”), Borrower agrees that
the Financial Covenants in effect under such agreement immediately before the
Terminating Event shall continue to be in effect under such Note(s) as if the
Terminating Event had not occurred.  It is the express intention of

 



Picture 2 [metc20191231ex1057c73e0001.jpg]

C#  581058493

Master Security Agreement

 

KEF and Borrower that the Financial Covenants shall continue to be effective
with respect to all Notes between KEF and Borrower until the date on which
Borrower’s obligations under the Note are fully paid and performed.

Representations and Warranties of Borrower.  Borrower represents and warrants
that as of the date hereof and as of the date of execution of each Note: (a) the
address stated above is the chief place of business and chief executive office
of Borrower, Borrower’s full and accurate legal name is as stated above and the
information describing Borrower set forth under Borrower’s signature below is
accurate in all respects; (b) Borrower is either a limited liability company or
corporation duly organized and validly existing in good standing under the laws
of the state of its organization or incorporation; (c) the execution, delivery
and performance of this Agreement, each Note, each Collateral Schedule and all
related instruments and documents (i) have been duly authorized by all necessary
action on the part of Borrower, (ii) do not require the approval of any
stockholder, partner, manager, trustee, or holder of any obligations of Borrower
except such as have been duly obtained, and (iii) do not contravene any law,
governmental rule, regulation or order binding on or applicable to Borrower, or
contravene the operating agreement, charter or by-laws of Borrower, or
constitute a default under, or result in the creation of any lien or encumbrance
upon the property of Borrower under, any indenture, mortgage, contract or other
agreement to which Borrower is a party or by which it or its property is bound;
(d) the Loan Documents, when entered into constitute legal, valid and binding
obligations of Borrower enforceable against Borrower in accordance with their
terms; (e) there are no actions or proceedings to which Borrower is a party, and
there are no threatened actions or proceedings of which Borrower has knowledge,
before any governmental authority which, either individually or in the
aggregate, would materially adversely affect the financial condition of Borrower
or the ability of Borrower to perform its obligations hereunder; (f) Borrower is
not in default under any obligation for the payment of borrowed money, for the
deferred purchase price of property or for the payment of any rent under any
agreement which, either individually or in the aggregate, would materially
adversely affect the financial condition of Borrower or the ability of Borrower
to perform its obligations hereunder; (g) the financial statements of Borrower
(copies of which have been furnished to KEF) have been prepared in accordance
with generally accepted accounting principles consistently applied and fairly
present Borrower’s financial condition and the results of its operations as of
the date of and for the period covered by such statements, and since the date of
such statements there has been no material adverse change in such conditions or
operations, (h) the Equipment is, and shall at all times remain, fully removable
personal property notwithstanding any affixation or attachment to real property
or improvements, (i) Borrower is, and will continue to be, the sole owner of the
Collateral and shall at all times keep the Collateral free and clear from all
liens and encumbrances of any kind or nature other than those created by,
through or under KEF or Permitted Encumbrances, (j) it has good, valid and
marketable title to the Collateral, (k) the security interest in the Collateral
granted to KEF hereunder, when properly perfected by filing, shall constitute a
valid and perfected first priority security interest in the Collateral; (I) the
loan is for commercial and business purposes and the Collateral will be used
solely for such purposes, (m) the Collateral is not subject to, and Borrower
will not grant or permit to exist, any liens or claims on or against the
Collateral whether senior, superior, junior, subordinate or equal to the
security interest granted to KEF hereby, or otherwise except Permitted
Encumbrances, (n) neither the Borrower nor, to the Borrower’s knowledge, any
director, officer, agent, employee or affiliate of the Borrower is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”), and (o) the Borrower will not
directly or indirectly use the proceeds of the Agreement, or lend, contribute or
otherwise make available such proceeds to any affiliate or other person or
entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

Miscellaneous; Governing Law.  Time is of the essence with respect to the Loan
Documents.  Any failure of KEF to require strict performance by Borrower or any
waiver by KEF of any provision of the Loan Documents shall not be construed as a
consent or waiver of any other provision of such Loan Documents.  This Agreement
will be binding upon KEF only if executed by a duly authorized officer or
representative of KEF at KEF’s address set forth above.  An authorized signer of
Borrower shall execute the Loan Documents on Borrower’s behalf.  Any provision
of a Loan Document that is prohibited or unenforceable shall be ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof.  Captions are intended for convenience of
reference only, and shall not be construed to define, limit or describe the
scope or intent of any provisions hereof.  Borrower will promptly execute or
otherwise authenticate and deliver to KEF such further documents, instruments,
assurances and other records and take such further action as KEF may reasonably
request in order to carry out the intent and purposes of the Loan Documents and
to establish and protect the rights and remedies created or intended to be
created in favor of KEF hereunder and thereunder.

EACH OF THE LOAN DOCUMENTS IS BEING DELIVERED IN, AND SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF, THE STATE OF NEW YORK, INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICT OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).  ANY ACTION BETWEEN THE PARTIES ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING
NON-CONTRACTUAL CLAIMS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT LOCATED
IN THE STATE OF NEW YORK; PROVIDED, THAT AT KEF’S SOLE OPTION, KEF MAY BRING AN
ACTION IN THE STATE WHERE BORROWER OR THE EQUIPMENT IS LOCATED.  BORROWER
IRREVOCABLY WAIVES OBJECTIONS TO THE JURISDICTION OF SUCH COURTS AND WAIVES ANY
ARGUMENT THAT VENUE IN ANY SUCH FORUM IS NOT CONVENIENT.  KEF AND BORROWER
HEREBY EACH WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THE COLLATERAL OR THE LOAN
DOCUMENTS.  THIS WAIVER IS MADE KNOWINGLY, WILLINGLY AND VOLUNTARILY BY KEF AND
BORROWER WHO EACH ACKNOWLEDGE THAT NO REPRESENTATIONS HAVE BEEN MADE BY ANY
INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR
NULLIFY ITS EFFECT.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY OF THE LOAN DOCUMENTS.

More than One Borrower.  The rights and obligations of Borrower are joint and
several.  Each reference to the term “Borrower shall be deemed to refer to each
of RAMACO RESOURCES, INC.; RAMACO DEVELOPMENT, LLC; RAM MINING, LLC; RAMACO COAL
SALES, LLC; RAMACO RESOURCES, LLC; and RAMACO RESOURCES LAND HOLDINGS, LLC; each
representation and warranty made by Borrower shall be deemed to have been made
by each such party; each covenant and undertaking on the part of Borrower shall
be deemed individually applicable with respect to each such party; and each
event constituting a Default under this Agreement shall be determined with
respect to each such party. A separate action or actions may be brought and
prosecuted against any such party whether an action is brought against any other
party or whether any other party is joined in any such action or actions.  Each
such party waives any right to require Agreement to: (i) proceed against any
other party; (ii) proceed against or exhaust any security held from any other
party; or (iii) pursue any other remedy in KEF’s power whatsoever.  Notices
hereunder required to be provided

 



Picture 2 [metc20191231ex1057c73e0001.jpg]

C#  581058493

Master Security Agreement

 

to Borrower shall be effective if provided to any such party.  Any consent on
the part of Borrower hereunder shall be effective when provided by any such
party and KEF shall be entitled to rely upon any notice or consent given by any
such party as being notice or consent given by Borrower hereunder.

In the event any obligation of Borrower under this Agreement is deemed to be an
agreement by any individual Borrower to answer for the debt or default of
another individual Borrower (including each other) or as a hypothecation of
property as security therefor, each Borrower represents and warrants that: (i)
no representation has been made to it as to the creditworthiness of any other
obligor, and (ii) it has established adequate means of obtaining from each other
obligor on a continuing basis, financial or other information pertaining to each
other obligors financial condition.  Each Borrower expressly waives diligence,
demand, presentment, protest and notice of every kind and nature whatsoever,
consents to the taking by KEF of any additional security for the obligations
secured hereby, or the alteration or release in any manner of any security now
or hereafter held in connection with any obligations now or hereafter secured by
this Agreement, and consents that KEF and any obligor may deal with each other
in connection with said obligations or otherwise, or alter any contracts now or
hereafter existing between them, in any manner whatsoever, including without
limitation the renewal, extension, acceleration, changes in time for payment of
any such obligations or in the terms or conditions of any security held, KEF is
hereby expressly given the right, at its option, to proceed in the enforcement
of this Agreement independently of any other remedy or security it may at any
time hold in connection with such obligations secured and it shall not be
necessary for KEF to proceed upon or against and/or exhaust any other security
or remedy before proceeding to enforce its rights against any Borrower.  Each
Borrower further waives any right of subrogation, reimbursement, exoneration,
contribution, indemnification, setoff or other recourse in respect of sums paid
to KEF by a Borrower.

Separate Borrowings.  Each Note and Collateral Schedule shall constitute a
complete and separate loan and security agreement, independent of all other
Notes and Collateral Schedules, and without any requirement of being accompanied
by an originally executed copy of this Agreement.  If any term or condition of
any Note or Collateral Schedule conflicts or is inconsistent with any term or
condition of this Agreement, the terms and conditions of such Note or Collateral
Schedule shall govern.

Execution in Counterparts.  One originally executed copy of the Collateral
Schedule shall be denominated “Originally Executed Copy No. 1 of __ originally
executed copies.” If more than one copy of the Collateral Schedule is executed
by Borrower and KEF, all such other copies shall be consecutively numbered with
numbers greater than 1.  Only Originally Executed Copy No. 1 shall constitute
Chattel Paper.

Entire Agreement.  Each Note, together with all other Loan Documents,
constitutes the entire understanding or agreement between KEF and Borrower with
respect to the financing of the Equipment covered by the related Collateral
Schedule, and there is no understanding or agreement, oral or written, which is
not set forth herein or therein.  No Loan Document may be amended except by a
writing signed by KEF and Borrower.  Delivery of an executed Loan Document by
facsimile or any other reliable means shall be deemed as effective for all
purposes as delivery of a manually executed copy.  Borrower shall provide to KEF
the manually executed original of any Loan Document delivered by facsimile
within five days.

Borrower:

RAMACO RESOURCES, INC.

RAMACO DEVELOPMENT, LLC

RAM MINING, LLC

RAMACO COAL SALES, LLC

RAMACO RESOURCES, LLC

RAMACO RESOURCES LAND HOLDINGS, LLC

By:  /s/ Randall W. Atkins

Name:  Randall W. Atkins

Title:  Executive Chairman

Lender:

KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NATIONAL ASSOCAITION

By:  /s/ Elizabeth Murphy

Name:  Elizabeth Murphy

Title:  Vice President

 

 

 

